Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00885-CR



               IN RE ALI MAHMOOD AWAD IRSAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1465609

                        MEMORANDUM OPINION

      On November 7, 2016, relator Ali Mahmood Awad Irsan filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Jan Krocker, presiding judge of the 184th District Court of Harris
County, to dismiss the indictment, information, or complaint for capital murder.

      The mandamus record shows that relator is represented by counsel in the
underlying case. A criminal defendant is not entitled to hybrid representation.
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The issues relator raises in his pro
se petition for writ of mandamus relate directly to a criminal proceeding in which
he is represented by counsel. Therefore, in the absence of a right to hybrid
representation, relator has presented nothing for this court’s consideration. See
Patrick, 906 S.W.2d at 498.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2